DREYFUS INSTITUTIONAL CASH ADVANTAGE PLUS FUND c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Dear Shareholder: The Board of Trustees for your fund, Dreyfus Institutional Cash Advantage Plus Fund (the "Fund"), has approved the tax-free reorganization of the Fund into Dreyfus Institutional Cash Advantage Fund (the "Acquiring Fund"). The Acquiring Fund, like the Fund, is a money market fund that seeks to maintain a stable share price of $1.00. The Dreyfus Corporation ("Dreyfus") is the investment adviser to the Fund and the Acquiring Fund. The Fund and the Acquiring Fund are each a series of Dreyfus Institutional Cash Advantage Funds (the "Trust"). The reorganization of the Fund is expected to occur on or about June 7, 2011. Upon completion of the reorganization, you will become a shareholder of the Acquiring Fund and will receive shares of the same class of the Acquiring Fund equal in value to the value of your shares of the same class you held of the Fund. Management of Dreyfus believes that the reorganization will permit Fund shareholders to pursue the same investment goals in a substantially larger fund that has the same investment objective and substantially similar investment management policies as the Fund. The Acquiring Fund has a comparable total expense ratio and a comparable performance record as the Fund. Management also believes that the reorganization should enable Fund shareholders to benefit from more efficient portfolio management and will eliminate the duplication of resources and costs associated with servicing the funds as separate entities. As a result, management recommended to the Trust's Board of Trustees that the Fund be merged with the Acquiring Fund. After careful review, the Trust's Board of Trustees has unanimously approved the reorganization of the Fund. The Trust's Board of Trustees believes that the reorganization will permit Fund shareholders to pursue the same investment goals in a substantially larger fund with a comparable total expense ratio and a comparable performance record. In approving the reorganization, the Trust's Board of Trustees determined that the reorganization is in the best interests of the Fund and its shareholders and that the interests of the Fund's shareholders will not be diluted as a result of the reorganization. The reorganization of the Fund does not require shareholder approval, and you are not being asked to vote. We do, however, ask that you review carefully the enclosed prospectus/information statement, which contains information about the Acquiring Fund and the reorganization of the Fund into the Acquiring Fund. If you have any questions or need additional information, please call 1-800-346-3621. Sincerely, Bradley J. Skapyak President Dreyfus Institutional Cash Advantage Funds April 7, 2011 TRANSFER OF THE ASSETS OF DREYFUS INSTITUTIONAL CASH ADVANTAGE PLUS FUND TO AND IN EXCHANGE FOR SHARES OF DREYFUS INSTITUTIONAL CASH ADVANTAGE FUND QUESTIONS AND ANSWERS The enclosed materials include a Prospectus/Information Statement containing information you need to know about the reorganization. However, we thought it also would be helpful to begin by answering some of the important questions you might have about the reorganization. WHAT WILL HAPPEN TO MY DREYFUS INSTITUTIONAL CASH ADVANTAGE PLUS FUND INVESTMENT WHEN THE REORGANIZATION OCCURS? You will become a shareholder of Dreyfus Institutional Cash Advantage Fund (the "Acquiring Fund"), an open-end investment company managed by The Dreyfus Corporation ("Dreyfus"), on or about June 7, 2011 (the "Closing Date"), and will no longer be a shareholder of Dreyfus Institutional Cash Advantage Plus Fund (the "Fund"). You will receive Institutional Advantage shares, Administrative Advantage shares, Investor Advantage shares or Participant Advantage shares of the Acquiring Fund corresponding to your Institutional Advantage shares, Administrative Advantage shares, Investor Advantage shares or Participant Advantage shares of the Fund with a value equal to the value of your investment in the Fund as of the Closing Date. The Fund will then cease operations and will be terminated as a series of Dreyfus Institutional Cash Advantage Funds (the "Trust"). WHAT ARE THE BENEFITS OF THE REORGANIZATION FOR ME? The Trust's Board of Trustees (the "Board") believes that the reorganization will permit Fund shareholders to pursue the same investment goals in a substantially larger fund that also is managed by Dreyfus. By combining the Fund with the Acquiring Fund, which has substantially more assets than the Fund, Fund shareholders should benefit from more efficient portfolio management. The Acquiring Fund has a comparable total expense ratio and a comparable performance record as the Fund. The reorganization also will eliminate the duplication of resources and costs associated with servicing the funds as separate entities. Other potential benefits are described in the enclosed Prospectus/Information Statement. DO THE FUNDS HAVE SIMILAR INVESTMENT GOALS AND STRATEGIES? Yes. The Fund and the Acquiring Fund seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. As money market funds, the Fund and the Acquiring Fund are each subject to the maturity, quality, diversification and liquidity requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended (the "1940 Act"), to help them maintain a $1.00 share price. The investment policies, practices and limitations (and the related risks) of the Fund and the Acquiring Fund are substantially similar. To pursue its goal, each fund invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities. Dreyfus is the investment adviser to the Fund and the Acquiring Fund and provides day-to-day management of the Fund's and the Acquiring Fund's investments. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, distributes the shares of the Fund and the Acquiring Fund. For additional information regarding the Fund and the Acquiring Fund, please refer to the enclosed Prospectus/Information Statement. WHAT ARE THE TAX CONSEQUENCES OF THE REORGANIZATION? The reorganization will not be a taxable event for federal income tax purposes. Shareholders will not recognize any capital gain or loss as a direct result of the reorganization. A shareholder's tax basis and holding period in Fund shares will carry over to the shareholder's Acquiring Fund shares. As a condition to the closing of the reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a result of the reorganization. The Fund will distribute any undistributed net investment income and net realized capital gains prior to the reorganization, which distribution will be taxable to shareholders. WILL I ENJOY THE SAME PRIVILEGES AS A SHAREHOLDER OF THE ACQUIRING FUND THAT I CURRENTLY HAVE AS A SHAREHOLDER OF THE FUND? Yes. The Acquiring Fund will offer you the same shareholder privileges you currently have as a shareholder of the Fund. WILL THE REORGANIZATION RESULT IN A HIGHER MANAGEMENT FEE OR HIGHER TOTAL FUND EXPENSES? No. As of August 1, 2010, as a result of shareholder approval of a new management agreement, the Fund and the Acquiring Fund each agreed to pay Dreyfus a management fee at the annual rate of 0.15% of the value of the respective fund's average daily net assets. In addition, each class of shares of the Acquiring Fund had a comparable total expense ratio as the corresponding class of shares of the Fund, based on the expenses of each fund as of the fund's most recent fiscal year end, as restated to reflect the new management agreement. WHO WILL PAY THE EXPENSES OF THE REORGANIZATION? Dreyfus, and not the Fund or the Acquiring Fund, will pay the expenses directly related to the reorganization. WHY DID THE TRUST'S BOARD APPROVE THE REORGANIZATION? After considering, among other factors, the terms and conditions of the reorganization, the investment management policies of, as well as shareholder services offered by, the Fund and the Acquiring Fund, the expense ratios of the Fund and the Acquiring Fund, and the relative performance of the Fund and the Acquiring Fund, the Board believes that reorganizing the Fund into the Acquiring Fund is in the best interests of the Fund and its shareholders and that the interests of the Fund's shareholders will not be diluted as a result of the reorganization. In reaching this conclusion, the Board determined that reorganizing the Fund into the Acquiring Fund, which also is managed by Dreyfus and has the same investment objective and substantially similar investment management policies, a comparable total expense ratio and a comparable performance record as the Fund, offers potential benefits to Fund shareholders. These potential benefits include permitting Fund shareholders to pursue the same investment goals in a substantially larger fund. By combining the Fund with the Acquiring Fund, shareholders of the Fund also should benefit from more efficient portfolio management. WHY IS NO SHAREHOLDER ACTION NECESSARY? Because the reorganization of the Fund into the Acquiring Fund satisfies the requisite conditions of Rule 17a-8 under the 1940 Act, in accordance with the Trust's Amended and Restated Declaration of Trust, and applicable Massachusetts state and U.S. federal law (including Rule 17a-8), the reorganization may be effected without the approval of shareholders of either fund. Transfer of the Assets of DREYFUS INSTITUTIONAL CASH ADVANTAGE PLUS FUND (A Series of Dreyfus Institutional Cash Advantage Funds) To and in Exchange for Shares of DREYFUS INSTITUTIONAL CASH ADVANTAGE FUND (A Series of Dreyfus Institutional Cash Advantage Funds) PROSPECTUS/INFORMATION STATEMENT MARCH29, 2011 This Prospectus/Information Statement is being furnished to you by the Board of Trustees of Dreyfus Institutional Cash Advantage Funds (the "Trust") because you are a shareholder of Dreyfus Institutional Cash Advantage Plus Fund (the "Fund"), a series of the Trust. As provided in a Plan of Reorganization approved by the Trust's Board, the Fund will transfer all of its assets to Dreyfus Institutional Cash Advantage Fund (the "Acquiring Fund"), also a series of the Trust, in exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities, as described in this Prospectus/Information Statement (the "Reorganization"). Upon consummation of the Reorganization, the Acquiring Fund's shares received by the Fund will be distributed to Fund shareholders, with each shareholder receiving a pro rata distribution of the Acquiring Fund's shares (or fractions thereof) for Fund shares held prior to the Reorganization. It is contemplated that each shareholder will receive for his or her Fund shares a number of Institutional Advantage shares, Administrative Advantage shares, Investor Advantage shares or Participant Advantage shares (or fractions thereof) of the Acquiring Fund equal in value to the aggregate net asset value of the shareholder's Institutional Advantage shares, Administrative Advantage shares, Investor Advantage shares or Participant Advantage shares as of the date of the Reorganization. The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares. No vote of the shareholders of the Fund will be taken with respect to the matters described in this Prospectus/Information Statement. THE FUND IS NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY TO THE FUND. This Prospectus/Information Statement, which should be retained for future reference, concisely sets forth information about the Acquiring Fund that Fund shareholders should know. This Prospectus/Information Statement is being mailed on or aboutApril 20, 2011 to the Fund's shareholders of record as of the close of business on March 25, 2011. A Statement of Additional Information ("SAI") dated March 29, 2011, relating to this Prospectus/Information Statement, has been filed with the Securities and Exchange Commission (the "Commission") and is incorporated by reference in its entirety. The Commission maintains a website (http://www.sec.gov) that contains the SAI, material incorporated in this Prospectus/Information Statement by reference, and other information regarding the Acquiring Fund and the Fund. A copy of the SAI is available without charge by calling 1-800-346-3621, or writing to the Acquiring Fund at its offices at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. Shares of the Acquiring Fund and the Fund are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Investing in the Acquiring Fund, as in the Fund, involves certain risks, including the possible loss of principal. The Securities and Exchange Commission has not approved or disapproved the Acquiring Fund's shares or passed upon the accuracy or adequacy of this Prospectus/Information Statement. Any representation to the contrary is a criminal offense. The Fund and the Acquiring Fund are open-end management investment companies known as money market mutual funds. The Fund and the Acquiring Fund have the same investment objective and substantially similar investment management policies. The Dreyfus Corporation ("Dreyfus") is the investment adviser for the Fund and the Acquiring Fund. A comparison of the Fund and the Acquiring Fund is set forth in this Prospectus/Information Statement. The Acquiring Fund's Prospectus dated September 1, 2010, Annual Report for its fiscal year ended April 30, 2010 (including its audited financial statements for the fiscal year) and Semi-Annual Report for the six-month period ended October 31, 2010 accompany this Prospectus/Information Statement. The Acquiring Fund's Prospectus and the financial statements contained in its Annual Report are incorporated into this Prospectus/Information Statement by reference. For a free copy of the Fund's most-recent Prospectus or its Annual Report for the fiscal year ended April 30, 2010 or its Semi-Annual Report for the six-month period ended October 31, 2010, please call your financial adviser, call 1-800-346-3621, or write to the Fund at its offices located at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. TABLE OF CONTENTS Summary 4 Reasons for the Reorganization 12 Information about the Reorganization 13 Additional Information about the Acquiring Fund and the Fund 15 Financial Statements and Experts 19 Exhibit A:Plan of Reorganization A-1 PLAN OF REORGANIZATION PROVIDING FOR THE TRANSFER OF ALL OF THE FUND'S ASSETS TO THE ACQUIRING FUND SUMMARY This Summary is qualified by reference to the more complete information contained elsewhere in this Prospectus/Information Statement, the Acquiring Fund's Prospectus, the Fund's Prospectus and the Plan of Reorganization (the "Plan") attached to this Prospectus/Information Statement as Exhibit A. Transaction. The Trust's Board of Trustees (the "Board"), all of whose members are not "interested persons" (as defined in the Investment Company Act of 1940, as amended (the "1940 Act")) of the Fund or the Acquiring Fund, has unanimously approved the Plan. The Plan provides that on the date of the Reorganization the Fund assign, transfer and convey to the Acquiring Fund all of the assets of the Fund, including all securities and cash, in exchange for Institutional Advantage shares, Administrative Advantage shares, Investor Advantage shares and Participant Advantage shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets, and the Acquiring Fund assume the Fund's stated liabilities. The Fund will distribute all Acquiring Fund shares received by it among its shareholders so that each holder of Institutional Advantage shares, Administrative Advantage shares, Investor Advantage shares or Participant Advantage shares of the Fund will receive a pro rata distribution of the Acquiring Fund's Institutional Advantage shares, Administrative Advantage shares, Investor Advantage shares or Participant Advantage shares (or fractions thereof) having an aggregate net asset value equal to the aggregate net asset value of the shareholder's Fund shares as of the date of the Reorganization. The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares. The Fund will then cease operations and will be terminated as a series of the Trust. As a result of the Reorganization, each Fund shareholder will cease to be a shareholder of the Fund and will become a shareholder of the Acquiring Fund as of the close of business on the date of the Reorganization. The Board concluded unanimously that the Reorganization is in the best interests of the Fund and the Acquiring Fund, and their respective shareholders, and that the interests of each fund's shareholders will not be diluted as a result of the Reorganization. See "Reasons for the Reorganization." Federal Income Tax Consequences. The Reorganization will not be a taxable event for federal income tax purposes. As a condition to the closing of the Reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the Reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a result of the Reorganization. Certain tax attributes of the Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the Fund's capital loss carryforward. See "Information about the Reorganization—Federal Income Tax Consequences," "—Capital Loss Carryforward" and "—Sale of Portfolio Securities." Comparison of the Fund and the Acquiring Fund. The following discussion is primarily a summary of certain parts of the Fund's Prospectus and the Acquiring Fund's Prospectus. Information contained in this Prospectus/Information Statement is qualified by the more complete information set forth in such Prospectuses, which are incorporated herein by reference. Goal and Approach. The Fund and the Acquiring Fund are money market funds with the same investment objective and substantially similar investment management policies. Each fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. Each fund's investment objective is a fundamental policy which cannot be changed without the approval of the holders of a majority (as defined in the 1940 Act) of the relevant fund's outstanding voting securities. As a money market fund, each fund is subject to the maturity, quality, diversification and liquidity requirements of Rule 2a-7 under the 1940 Act, which are designed to help money market funds maintain a stable share price of $1.00. The Acquiring Fund, like the Fund, is required to hold at least 30% of its assets in cash, U.S. Treasury securities, certain other government securities with remaining maturities of 60 days or less, or securities that can readily be converted into cash within five business days. In addition, each fund is required to hold at least 10% of its assets in cash, U.S. Treasury securities, or securities that can readily be converted into cash within one business day. The maximum weighted average maturity of each fund's portfolio is 60 days and the maximum weighted average life to maturity of each fund's portfolio is 120 days. Each fund purchases securities with the highest credit rating only, or the unrated equivalent as determined by Dreyfus. To pursue its goal, the Acquiring Fund, like the Fund, normally invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including: · securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities · certificates of deposit, time deposits, bankers' acceptances and other short-term securities issued by domestic banks or foreign banks or thrifts or their subsidiaries or branches · repurchase agreements, including tri-party repurchase agreements · domestic and dollar-denominated foreign commercial paper, and other short-term corporate obligations, including those with floating or variable rates of interest · dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies · asset-backed securities Normally, the Acquiring Fund, like the Fund, invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. See "Goal and Approach" in the funds' combined Prospectus and "Description of the Company and Funds" in the funds' combined Statement of Additional Information for a more complete description of investment policies. Investment Risks. The risks associated with an investment in the Fund and the Acquiring Fund are substantially similar. An investment in the Acquiring Fund, as well as in the Fund, is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although each fund seeks to preserve the value of a shareholder's investment at $1.00 per share, it is possible to lose money by investing in either fund. Each fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while each fund has maintained a constant share price since inception, and will continue to try to do so, neither Dreyfus nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent either fund's share price from falling below $1.00. The following are the principal risks that could reduce the Fund's or Acquiring Fund's income level and/or share price: · Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market fund's share price to drop below a dollar. However, the extremely short maturities of the securities held in money market portfolios a means of achieving an overall fund objective of principal safety reduces their potential for price fluctuation. A low interest rate environment may prevent the fund from providing a positive yield or paying fund expenses out of fund assets and could impair the fund's ability to maintain a stable net asset value. · Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security held by the fund, can cause the security's price to fall, potentially lowering the fund's share price. Although each fund invests only in high-quality debt securities, any of the fund's holdings could have its credit rating downgraded or could default. The credit quality of the securities held by the fund can change rapidly in certain market environments, and the default of a single holding could have the potential to cause significant deterioration of the fund's net asset value. · Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially lowering the fund's share price, even during periods of declining interest rates. Also, during such periods, redemptions by a few large investors in the fund may have a significant adverse effect on the fund's net asset value and remaining fund shareholders. · Banking industry risk. The risks generally associated with concentrating investments in the banking industry, such as interest rate risk, credit risk, and regulatory developments relating to the banking industry. · Foreign investment risk. The risks generally associated with dollar-denominated foreign investments, such as economic and political developments, seizure or nationalization of deposits, imposition of taxes or other restrictions on payment of principal and interest. · Government securities risk. Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity. In addition, because many types of U.S. government securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. · Counterparty risk. The fund is subject to the risk that a counterparty in a repurchase agreement could fail to honor the terms of its agreement. See "Investment Risks" in the funds' combined Prospectus and "Description of the Company and Funds" in the funds' combined Statement of Additional Information for a more complete description of investment risks. Fees and Expenses. The fees and expenses set forth in the tables below for the Fund and the Acquiring Fund are based on each fund's fiscal year ended April 30, 2010. The "Pro Forma After Reorganization" expenses are based on the fees and expenses of the funds as of the funds' fiscal year ended April 30, 2010, and assume the Reorganization was consummated on that date. For each fund, the management fees and other expenses in the tables below have been restated to reflect shareholder approval of a new management agreement between the Trust, on behalf of the funds, and Dreyfus, effective August 1, 2010, which provides for, in addition to investment advisory services, the administrative services previously provided by Dreyfus pursuant to a separate administration agreement, which was terminated, and the fees thereunder. Pursuant to the new management agreement, the Acquiring Fund and the Fund have each agreed to pay Dreyfus a management fee at the annual rate of 0.15% of the value of the respective fund's average daily net assets. For each fund, the new management agreement also provides for the fund to bear certain fund operating expenses previously borne by Dreyfus, which are estimated in the tables for the current fiscal year. In addition, for each fund, other expenses do not reflect the fee paid by the fund to the U.S. Treasury Department in connection with the fund's participation under the Treasury Department's Temporary Guarantee Program for Money Market Funds (the "Program") for the period from May 1, 2009 through September 18, 2009 (the termination date of the fund's participation in the Program). Finally, Dreyfus has undertaken to reimburse expenses of the Fund and the Acquiring Fund to maintain current yields at certain levels. Such undertaking is voluntary and may be terminated at any time. The total annual fund operating expenses in the tables below do not reflect this undertaking. Neither fund charges any sales loads, redemption fees or exchange fees. Annual fund operating expenses are paid out of fund assets, so their effect is reflected in the amount of income available for distribution to shareholders. Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Fund Institutional Advantage Shares Acquiring Fund Institutional Advantage Shares Pro Forma After Reorganization Acquiring Fund Institutional Advantage Shares Management fees 0.15% 0.15% 0.15% Other expenses 0.01%1 0.00%2 0.00%2 Total annual fund operating expenses 0.16% 0.15% 0.15% 1 If the Program fee had been reflected, other expenses, as restated and estimated, would have been 0.03% and total annual fund operating expenses would have been 0.18%. 2 If the Program fee had been reflected, other expenses, as restated and estimated, would have been 0.01% and total annual fund operating expenses would have been 0.16%. Fund Administrative Advantage Shares Acquiring Fund Administrative Advantage Shares Pro Forma After Reorganization Acquiring Fund Administrative Advantage Shares Management fees 0.15% 0.15% 0.15% Distribution and/or Service (12b-1) fees 0.07% 0.07% 0.07% Other expenses 0.01%1 0.00%2 0.00%2 Total annual fund operating expenses 0.23% 0.22% 0.22% 1 If the Program fee had been reflected, other expenses, as restated and estimated, would have been 0.03% and total annual fund operating expenses would have been 0.25%. 2 If the Program fee had been reflected, other expenses, as restated and estimated, would have been 0.01% and total annual fund operating expenses would have been 0.23%. Fund Investor Advantage Shares Acquiring Fund Investor Advantage Shares Pro Forma After Reorganization Acquiring Fund Investor Advantage Shares Management fees 0.15% 0.15% 0.15% Distribution and/or Service (12b-1) fees 0.25% 0.25% 0.25% Other expenses 0.01%1 0.00%2 0.00%2 Total annual fund operating expenses 0.41%3 0.40%3 0.40%3 1 If the Program fee had been reflected, other expenses, as restated and estimated, would have been 0.03% and total annual fund operating expenses would have been 0.43%. 2 If the Program fee had been reflected, other expenses, as restated and estimated, would have been 0.01% and total annual fund operating expenses would have been 0.41%. 3 If Dreyfus' voluntary expense reimbursement were reflected, total annual fund operating expenses for the Fund, the Acquiring Fund and the Pro Forma combined fund would have been 0.28%, 0.35% and 0.35%, respectively. Fund Participant Advantage Shares Acquiring Fund Participant Advantage Shares Pro Forma After Reorganization Acquiring Fund Participant Advantage Shares Management fees 0.15% 0.15% 0.15% Distribution and/or Service (12b-1) fees 0.40% 0.40% 0.40% Other expenses 0.01%1 0.00%2 0.00%2 Total annual fund operating expenses 0.56%3 0.55%3 0.55%3 1 If the Program fee had been reflected, other expenses, as restated and estimated, would have been 0.03% and total annual fund operating expenses would have been 0.58%. 2 If the Program fee had been reflected, other expenses, as restated and estimated, would have been 0.01% and total annual fund operating expenses would have been 0.56%. 3 If Dreyfus' voluntary expense reimbursement were reflected, total annual fund operating expenses for the Fund, the Acquiring Fund and the Pro Forma combined fund would have been 0.29%, 0.34% and 0.34%, respectively. In addition, Dreyfus has undertaken to limit the expenses of the Acquiring Fund's Participant Advantage shares so that they do not exceed 0.51%. Such expense undertaking also is voluntary, not contractual, and may be terminated at any time. Example The Examples below are intended to help you compare the cost of investing in the Fund and the Acquiring Fund. The "Pro Forma After Reorganization" Example shows the Reorganization of the Fund and the Acquiring Fund. Each Example assumes that you invest $10,000 in the respective fund for the time periods indicated. Each Example also assumes that your investment has a 5% return each year and that the respective fund's operating expenses remain the same. The Examples are based on the operating expenses of the respective funds, as of the fiscal year ended April 30, 2010, as restated to reflect shareholder approval of a new management agreement with Dreyfus. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Fund Institutional Advantage Shares Administrative Advantage Shares Investor Advantage Shares Participant Advantage Shares 1 Year 3 Years 5 Years 10 Years Acquiring Fund Institutional Advantage Shares Administrative Advantage Shares Investor Advantage Shares Participant Advantage Shares 1 Year 3 Years 5 Years 10 Years Pro Forma After Reorganization Acquiring Fund Institutional Advantage Shares Administrative Advantage Shares Investor Advantage Shares Participant Advantage Shares 1 Year 3 Years 5 Years 10 Years Past Performance. The bar charts and tables below provide some indication of the risks of investing in the Acquiring Fund and the Fund. The bar chart for the Acquiring Fund shows the changes in the performance of the Acquiring Fund's Institutional Advantage shares from year to year and the bar chart for the Fund shows the changes in the performance of the Fund's Institutional Advantage shares from year to year. The table for each fund shows the respective fund's average annual total returns over time. Of course, past performance (before and after taxes) is no guarantee of future results. More recent performance information may be available at www.dreyfus.com. Acquiring Fund — Institutional Advantage Shares Year-by-year total returns as of 12/31 each year (%) +1.09 +1.29 +3.19 +5.05 +5.30 +2.95 +0.56 +0.19 '01 '02 '03 '04 '05 '06 '07 '08 '09 '10 Best Quarter: Q3 '07 +1.33% Worst Quarter: Q1 '10 +0.03% Acquiring Fund Average annual total returns as of 12/31/10 Share class 1 Year 5 Years Since Inception (6/3/02) Institutional Advantage Shares 0.19% 2.79% 2.38% Administrative Advantage Shares 0.12% 2.72% 2.31% Investor Advantage Shares 0.00% 2.55% 2.14% Participant Advantage Shares 0.00% 2.45% 2.01% Institutions may call toll-free 1-800-346-3621 for the current yield of each class of shares of the Acquiring Fund. Individuals or entities for whom institutions may purchase or redeem shares of the Acquiring Fund should call the institution directly. Fund — Institutional Advantage Shares Year-by-year total returns as of 12/31 each year (%) +1.09 +1.28 +3.19 +5.05 +5.28 +2.85 +0.50 +0.15 '01 '02 '03 '04 '05 '06 '07 '08 '09 '10 Best Quarter: Q4 '06 +1.33% Worst Quarter: Q1 '10 +0.03% Fund Average annual total returns as of 12/31/10 Share class 1 Year 5 Years Since Inception (6/3/02) Institutional Advantage Shares 0.15% 2.74% 2.35% Administrative Advantage Shares 0.08% 2.67% 2.28% Investor Advantage Shares 0.00% 2.51% 2.12% Participant Advantage Shares 0.00% 2.40% 1.99% Institutions may call toll-free 1-800-346-3621 for the current yield of each class of shares of the Fund. Individuals or entities for whom institutions may purchase or redeem shares of the Fund should call the institution directly. Investment Adviser. The investment adviser for each fund is Dreyfus, 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $298 billion in 194 mutual fund portfolios. A discussion regarding the basis for the Board approving the funds' management agreement with Dreyfus is available in the funds' Semi-Annual Report for the six-month period ended October 31, 2010. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation ("BNY Mellon"), a global financial services company focused on helping clients move and manage their financial assets, operating in 36 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $24.4 trillion in assets under custody and administration and $1.14 trillion in assets under management, and it services more than $12.0 trillion in outstanding debt. Additional information is available at www.bnymellon.com. Board Members. The Fund and the Acquiring Fund, as series of the Trust, have the same Board members. None of the Board members of the Fund or the Acquiring Fund is an "interested person" (as defined in the 1940 Act) of the Fund or the Acquiring Fund ("Independent Board Members"). Primary Portfolio Manager. Patricia A. Larkin serves as primary portfolio manager of each fund, and will continue to serve as the Acquiring Fund's primary portfolio manager after the Reorganization. Independent Registered Public Accounting Firm. Ernst & Young LLP is the independent registered public accounting firm for the Fund and the Acquiring Fund. Capitalization. The Fund and the Acquiring Fund have each classified their shares into four classes—Institutional Advantage shares, Administrative Advantage shares, Investor Advantage shares and Participant Advantage shares. The following table sets forth, as of February 10, 2011, (1) the capitalization of each class of the Fund's shares, (2) the capitalization of each class of the Acquiring Fund's shares and (3) the pro forma capitalization of each class of the Acquiring Fund's shares, showing the effect of the Reorganization had it occurred on such date. Fund Institutional Advantage Shares Acquiring Fund Institutional Advantage Shares Pro Forma After Reorganization Acquiring Fund Institutional Advantage Shares Total net assets Net asset value per share Shares outstanding Fund Administrative Advantage Shares Acquiring Fund Administrative Advantage Shares Pro Forma After Reorganization Acquiring Fund Administrative Advantage Shares Total net assets Net asset value per share Shares outstanding Fund Investor Advantage Shares Acquiring Fund Investor Advantage Shares Pro Forma After Reorganization Acquiring Fund Investor Advantage Shares Total net assets Net asset value per share Shares outstanding Fund Participant Advantage Shares Acquiring Fund Participant Advantage Shares Pro Forma After Reorganization
